UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6413



DONALD J. DICKERSON, JR.,

                                              Plaintiff - Appellant,

          versus


LORETTA KELLY, Warden,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-99-323-2)


Submitted:   May 13, 1999                     Decided:   May 18, 1999


Before WIDENER and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Donald J. Dickerson, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dickerson appeals the district court’s order denying relief on

his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint.    We have re-

viewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court. Dickerson v. Kelly, No. CA-99-323-2 (E.D. Va. Mar.

16, 1999).*   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
March 15, 1999, the district court’s records show that it was
entered on the docket sheet on March 16, 1999. It is the date the
order was entered on the docket sheet that we take as the effective
date of the district court’s decision. See Fed. R. Civ. P. 58 and
79(a); Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2